DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. The terminal disclaimer filed on 05/16/2022 to obviate double patenting rejection over patent application 10/853,463 have been approved.

                                             EXAMINER’S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Larry E. Vierra on 05/26/2022.

The application has been amended as follows:

1–20.	(Cancelled).

21.	(Currently Amended) A processing device having audio-based authentication, comprising:
	a display;
	a microphone configured to receive sound from an environment of the device;
	a speaker configured to emit sound into the environment; and
	one or more processors configured to cause the device to:
		output a first sound signal from the speaker;
	receive, at the microphone, a first reflection of the first sound signal reflected by a user;
	store information based on the first reflection;
	cause the device to build a user specific audio signature from at least the first reflection;
	output a second sound signal from the speaker;
	receive, at the microphone, a second reflection of the second sound signal;
	compare the second reflection with the stored information; and
	update a device state according to the comparison of the first and second reflections; 
	wherein each sound signal output from the speaker is inaudible.

22.	(Previously Presented) The processing device of claim 21 wherein the information stored comprises a user-specific reflection signature model for the user.

23.	(Previously Presented) The processing device of claim 22 wherein the first reflection is received during a sample period and the second reflection is received over a second period, and each reflection includes reflected sound which varies with motion of the user during each period.

24.	(Cancelled)

25.	(Currently Amended) The processing device of claim 21 wherein thes built using a machine learning process, the machine learning process building a user-specific audio signature model comprising the stored information.

26.	(Previously Presented) The processing device of claim 25 wherein the one or more processors are configured to:
	 output a plurality of sound signals and receive, for each of the plurality, a reflection of the sound signal; and
	generate, for each reflection, a user-specific audio signature thereby providing a plurality of user-specific audio signatures; 
	wherein each of the plurality of user-specific audio signatures is input to the machine learning process to build the user-specific audio signature model.

27.	(Previously Presented) The processing device of claim 21, wherein when the device state is a locked state, the one or more processors are configured to: update the device state to an unlocked state if the comparison matches the second reflection to a user-specific audio signature model; and provide an alternative authentication method in the locked state if the comparison does not match the second reflection to a user-specific audio signature model.

28.	(Previously Presented) The processing device of claim 21 wherein the one or more processors are configured to output the first sound signal and the second sound signal while simultaneously providing an alternative authentication method.

29.	(Currently Amended) A processor implemented method for authenticating a user of a device, comprising:
	outputting a first sound signal from a speaker configured to emit sound into an environment of the device;
	receiving, at a microphone configured to receive sound from the environment, a first reflection of the first sound signal reflected by the user;
	storing information based on the first reflection;
building a user specific audio signature from at least the first reflection;
	outputting a second sound signal from the speaker;
	receiving, at the microphone, a second reflection of the second sound signal;
	comparing the second reflection with the stored information; and
	updating a device state according to the comparing of the first and second reflections;
	wherein each sound signal output from the speaker is inaudible.

30.	(Previously Presented) The processor implemented method of claim 29 further including generating from at least the first reflection a user-specific audio signature model for the user, the user-specific audio signature model comprising the stored information.

31.	(Currently Amended) The processor implemented method of claim 30 wherein each 

32.	(Previously Presented) The processor implemented method of claim 30 further including:
	 outputting a plurality of sound signals and receiving, for each of the plurality of sound signals, a reflection of the sound signal; and
	generating, for each reflection, a user-specific audio signature thereby providing a plurality of user-specific audio signatures; 
	generating the user-specific audio signature model using a machine learning process.

33.	(Previously Presented) The processor implemented method of claim 29 wherein the device state is a locked state, and the method includes:
			 updating the device state to an unlocked state if the comparing matches the second reflection to a user-specific audio signature model; and
			updating the device state to remain in the locked state while providing an alternative authentication method if the comparing does not match the second reflection to the user-specific audio signature model.

34.	(Previously Presented) The processor implemented method of claim 29 further outputting the first sound signal and the second sound signal while simultaneously providing an alternative authentication method.

35.  	(Currently Amended) A non-transitory computer-readable medium storing computer instructions for authenticating a user of a device, that when executed by one or more processors, cause the one or more processors to perform the steps of: 
	outputting a plurality of first sound signals from a speaker configured to emit sound into an environment of the device;
	receiving, at a microphone configured to receive sound from the environment, a plurality of first reflections of each of the first sound signals reflected by the user;
	storing information based on the plurality of first reflections;
building a user specific audio signature from at least the first reflection;
	outputting a second sound signal from the speaker;
	receiving, at the microphone, a second reflection of the second sound signal;
	comparing the second reflection with the stored information; and
	updating a device state according to the comparing of the first and second reflections
	wherein each of the plurality of first sound signals and the second sound signal, output from the speaker, are inaudible.

36.	(Cancelled)

37.	(Previously Presented) The non-transitory computer-readable medium of claim 35 wherein the one or more processors further perform the steps of:
	generating a user-specific reflection signature model for the user and storing the user-specific reflection signature model as the stored information.

38.	(Cancelled)

39.	(Previously Presented) The non-transitory computer-readable medium of claim 35 wherein the one or more processors further perform the steps of:
	generating, for each of the plurality of first reflections, a user-specific audio signature thereby providing a plurality of user-specific audio signatures; 
	generating a user-specific audio-signature model using at least some of the plurality of the plurality of user-specific audio signatures.

40.	(Previously Presented) The non-transitory computer-readable medium of claim 35 wherein the one or more processors further perform the steps of:
	providing an interface to configure a non-audio authentication method for the device; wherein the outputting the plurality of first sound signals and receiving the plurality of first reflections occurs while simultaneously providing the interface.


                                        Allowance Subject Matter

4.    Claims 21-23,25-35,37 and 39-40 are allowed.

5.    The following is an examiner’s statement of reasons for allowance:

The closest prior art made of record are:

Katz-Oz et.al. (US 2018/0131692) discloses a method for dynamically adjusting authentication procedure of user access to an authorizing entity or action using a computerized device, said method implemented by one or more processors operatively coupled to a non-transitory computer readable storage device, on which are stored modules of instruction code that when executed cause the one or more processors to perform: k. online tracking user behavior including login action in response to authentication procedure requirement, continuous passive behavior after login or active behavior in response to authentication procedure requirement; l. analyzing user behavior and authentication data received from the user; m. determining sensitivity authentication parameter based on analyzed and track behavior data; n. dynamically changing authentication procedure requirement based on determined sensitivity authentication parameter user profile and/or authorizing entity; o. dynamically changing authentication assessment based on determined sensitivity authentication parameter.

Olaya et.al. (US 2018/0233152) discloses a method involves performing an authentication process by causing an electronic device to output audio prompt associated with expected response, causing a microphone to receive spoken answer to the audio prompt and analyzing the spoken answer to determine whether the spoken answer corresponds to the expected response in response to determining that the user is to undergo the authentication process. The user is authenticated, and the user is provided with access to the electronic device or authentication application after determining that the answer corresponds to the response.

Ewell, JR et al. (US 8,437,729) discloses a mobile communicator that includes a contact operable between an open configuration and a closed configuration and positioned to complete an electric circuit when the contact is in the closed position thereby activating the mobile communicator and providing the mobile communicator with functionality. The mobile communicator includes a display, a notification mechanism, a user interface, a transmitter and a receiver. Further, the mobile communicator includes an initial default disabled state, wherein at least one of a plurality of functions are disabled. The mobile communicator remains in the initial default disabled state even when the contact is in the closed position and the activating electrical circuit is complete. A logic of the enabling system is configured to change the initial default disabled state of the mobile communicator to an enabled state, wherein the at least one of the plurality of functions become enabled, when a condition is satisfied.

Yu et al. (US 2018/0144346) discloses a device includes a memory configured to store at least one program; a microphone configured to receive a voice; and at least one processor configured to execute the at least one program to control the device to perform operations for sending money to a recipient. The operations include determining a payment intention of a user based on analyzing the received voice input; retrieving contact information from a stored contact list based on the name of the recipient; transmitting the name and the contact information of the recipient to a bank server together with an amount of money specified in the voice input; receiving remittance details from the bank server; and approving the remittance details. The device may analyze the received voice input by using an artificial intelligence (AI) algorithm.

Kurian et al. (US 2018/0174590) discloses a system for creating a synthetic voice identifier may include a plurality of synthesized voice authorization (SVA) devices and a biometric combinatory device (BCD). The SVAs may be communicatively coupled to the BCD via a network and may communicate utilizing a markup language. The SVA devices may capture an audio signal of a voice of a user, modify the audio signal with a randomized audio frequency signal to generate a modified audio signal, and communicate, the modified audio signal as a synthesized voice signal associated with the user. The BCD may receive biometric information corresponding to a user, the biometric information comprising at least audio information associated with a voice of the user, receive, at an integration module, location information corresponding to a location of the user, combine, the location information and audio signal information associated with the user to generate a synthesized voice identifier associated with the user, and communicate the synthesized voice identifier to a remote device for use in an authentication process of the user.

Ota et al. (US 11,265,315) discloses  an information processing terminal, including a speaker unit, for receiving and processing an input of voice information, performs control, in a case where it is determined that authentication is needed for execution of a service corresponding to an input of voice information, to perform biometric authentication using information extracted as biological information of a user corresponding to the input voice information, and notifies, in a case where the biometric authentication is successful, the user via the speaker unit of a message regarding the execution of the service as a response to the input of the voice information.

However, none of the prior art of record alone or in combination teaches or suggest: “output a first sound signal from the speaker; 	receive, at the microphone, a first reflection of the first sound signal reflected by a user;…..cause the device to build a user specific audio signature from at least the first reflection; output a second sound signal from the speaker; 	receive, at the microphone, a second reflection of the second sound signal; compare the second reflection with the stored information; and update a device state according to the comparison of the first and second reflection”, as recited in independent claims 1,8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431